BocKes, J.:
I concur in the result that the order appealed from should be affirmed. I think it plain on the facts stated and admitted in the *240pleadings, tbat tbe defendant was ineligible, bence tbat tbe order as regards bis right to tbe office is correct. But I do not agree tbat tbe defendant, although tbe case was against him as to bis right, could not contest tbe plaintiffs ayerments in tbe complaint as to tbe right of tbe latter to tbe office, by a general denial or other sufficient answer. I am of tbe opinion, however, tbat tbe Special Term was right in bolding that tbe ayerments were not put in issue by tbe answer.
Judgment affirmed, with costs.